                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

ARCELIA B.,                                         )
                                                    )
                Plaintiff,                          )
                                                    )           No. 18 C 1222
        v.                                          )
                                                    )           Judge Sara L. Ellis
ANDREW SAUL, Commissioner                           )
of Social Security Administration, 1                )
                                                    )
                Defendant.                          )

                                       OPINION AND ORDER

        Plaintiff Arcelia B. seeks to reverse the final decision of the Commissioner of Social

Security Administration denying her application for disability insurance benefits (“DIB”) under

Title II of the Social Security Act, 42 U.S.C. §§ 416(i), 423(d), and supplemental security

income (“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. § 1381(a). In addition to

Arcelia B.’s appeal of the decision denying her application for benefits, the Commissioner has

filed a motion for summary judgment, asking the Court to uphold the decision. Because the

Administrative Law Judge (“ALJ”) supported Arcelia B.’s residual functional capacity (“RFC”)

determination with substantial evidence and properly assessed her subjective statements about

her symptoms, the Court affirms the ALJ’s decision.

                                          BACKGROUND

I.      Medical History

        In Arcelia B.’s initial claim for DIB and SSI, she stated that her rheumatoid arthritis and

pacemaker implant prevented her from working beginning on September 26, 2014. AR 67. In



1
 The Court substitutes Andrew Saul for Nancy Berryhill as the proper defendant in this action. Fed. R.
Civ. P. 25(d).
2007, she had a myocardial infraction and received a defibrillator. AR 357. In March 2011, a

physician diagnosed her with rheumatoid arthritis. AR 418.

       Arcelia B. started seeing Dr. Syed Rizvi, a rheumatologist, on March 27, 2014, with

complaints of joint pain. Id. In Arcelia B.’s physical examination results, Dr. Rizvi wrote that

her cervical spine had a full range of motion; she had complete handgrip and swelling and

tenderness on her left third proximal interphalangeal (“PIP”) joint; the flexion of both of her

wrists was limited to 20 degrees and their extension to 30 degrees; her right elbow had a flexion

contracture of 20 degrees; and her wrists, elbows, and shoulders were within normal limits. AR

419. Concerning Arcelia B.’s lower limbs, Dr. Rizvi noted that she had a full range of motion in

her hips and knees. Id. Additionally, he wrote that Arcelia B.’s right ankle had mild swelling,

and both of her ankles had tenderness and pain in their flexion, extension, and eversion. Id. To

address her symptoms, Dr. Rizvi prescribed meloxicam and prednisone. AR 418. On April 15,

Arcelia B. complained to Dr. Rizvi of experiencing pain in her ankles when at rest or when

performing a physical activity. AR 413. In response, Dr. Rizvi added methotrexate sodium and

sulfasalazine to her prescriptions and increased the dosage of prednisone. AR 417. Dr. Rizvi

assessed that Arcelia B.’s rheumatoid arthritis was worsening, but her physical examination

results remained the same from her previous appointment. Id.

       On June 4, Arcelia B. complained to Dr. Rizvi of pain in both wrists, her left foot, and

both ankles, describing the pain as constant and at its worst early in the morning. AR 410. She

also reported that the increased dosage of prednisone made her eyes swell. Id. Dr. Rizvi

decreased the dosage of prednisone and increased the dosage of the methotrexate sodium instead.

AR 411. Arcelia B.’s physical examination results remained the same from her previous

appointments. AR 412. On July 18, Arcelia B. went to the emergency room for back and chest



                                                 2
pain. AR 352. Her electrocardiogram and chest x-ray showed no abnormalities, and a physician

discharged her the following day. AR 354. On September 10, Arcelia B. presented to Dr. Rizvi

with complaints of constant, aching pain, reaching ten on a ten-point scale. AR 407. Dr. Rizvi

found the same results for Arcelia B.’s physical examination and increased the dosage of

methotrexate sodium. AR 409. On December 9, Arcelia B. reported to the emergency room

complaining of arm and hand numbness and neck pain. AR 489. The next day, she saw Dr.

Rizvi, reporting wrist, right knee, and ankle swelling. AR 572. Dr. Rizvi found the same results

for Arcelia B.’s physical examination. AR 573. He again increased the dosage of methotrexate

sodium and also prescribed Xeljanz. AR 574. On December 24, Arcelia B. saw her primary

care physician, Dr. Elsa Valero. AR 539. During that visit, Arcelia B. indicated she could no

longer work because of hand numbness and weakness. Id. Dr. Valero noted that, although

Arcelia B. reported muscle weakness and joint pain, she did not report muscle aches or back

pain. AR 540. Dr. Valero prescribed diclofenac potassium for neck pain. AR 542.

       On February 4, 2015, Arcelia B. complained to Dr. Rizvi of pain in her neck, hands, right

knee, and ankles. AR 567. She also reported that Xeljanz caused her dizziness and nausea. AR

570. Her physical examination results remained the same. Id. Dr. Rizvi again increased the

methotrexate sodium dosage. Id. On April 7, Dr. Rizvi again recorded the same physical

examination results, with Arcelia B. indicating she had swelling in her wrists and right knee and

experienced ankle stiffness. AR 562, 566. Dr. Rizvi increased Arcelia B.’s sulfasalazine dosage.

AR 566. On July 7, Dr. Rizvi increased the dosage of sulfasalazine and prednisone, even though

Arcelia B.’s physical examination results remained the same. AR 648. On October 6, Arcelia B.

complained to Dr. Rizvi that the pain in her neck and back increased with stress and weather

changes. AR 639. Dr. Rizvi noted slight changes to Arcelia B.’s physical examination results,



                                                3
recording swelling and tenderness of right ulnar prominence, painful wrist movements, and mild

swelling and tenderness of the left ankle. AR 643. Arcelia B.’s physical examination results did

not change between her October 6 and December 5 appointments. AR 638.

       In the report of Arcelia B.’s June 7, 2016, visit, Dr. Rizvi removed the record of painful

wrist movements and increased the methotrexate sodium dosage. AR 629. Dr. Rizvi added back

an observation that Arcelia B. had limited range of motion in her left wrist due to pain during her

September 6 appointment, in addition to noting bilateral knee pain with pre-patellar pressure.

AR 623. On December 6, 2016, Arcelia B. reported to Dr. Rizvi that the pain in her neck, lower

back, left wrist, right knee, and left ankle sometimes left her bedridden for a few days. AR 616.

Her physical examination results remained unchanged from her previous appointment. AR 618.

       In June 2015, Arcelia B. saw Dr. Valero because she had been feeling depressed. AR

328–29. Dr. Valero prescribed Paxil and Xanax. Id. Arcelia B. saw Dr. Valero again in

September 2016 for depression, and Dr. Valero referred her for therapy and increased her Paxil

dosage. AR 606, 609. Arcelia B. followed up with a therapist, who diagnosed her with major

depressive disorder, recurrent episode, moderate. AR 595. She participated in individual

therapy sessions to manage her symptoms. AR 596.

II.    Employment History

       Arcelia B. was born in 1975, and was forty-one years old at the time of the ALJ’s

decision. AR 67, 14. She has a high school education. AR 264. From 2005 to September 2014,

she worked as a cook in a cafeteria, taking orders, handling transactions, taking inventory,

cleaning the cafeteria, and washing dishes. AR 255–56. She also lifted boxes of chicken and

vegetables and carried them five to ten feet throughout the day. Id. The heaviest weight she




                                                 4
lifted was twenty pounds. Id. For one-third to two-thirds of a given workday, she lifted less than

ten pounds. Id.

III.   Disability Claim and Hearing History

       On October 1, 2014, Arcelia B. filed for DIB and SSI, alleging that she became disabled

on September 26, 2014. AR 252. The agency denied her claims on December 17, 2014, and

again on reconsideration on May 12, 2015. AR 72, 92. Arcelia B. requested a hearing, which

occurred on November 16, 2016, and at which she had counsel and an interpreter. AR 38.

Arcelia B. and Edward J. Pagella, a vocational expert, testified at the hearing. AR 20.

       A.      Arcelia B.’s Limitations and Activities

       Prior to the hearing, in a function report completed in November 2014, Arcelia B.

indicated she needed help with most household tasks and that her sister helped her take care of

her son. AR 276–77. She complained that pain interfered with her ability to undertake most

activities as well. AR 276–83. In another report completed in April 2015, she emphasized that

her hands, wrists, feet, and right knee were always swollen, making it difficult for her to walk

and use her hands for more than a few minutes. AR 295. She also reported dropping things

because she lost strength and control in her hands and arms. Id.

       At the hearing, Arcelia B. testified that she stopped working as a cook because she would

have accidents in the kitchen, such as dropping food trays. AR 44. She testified to having sharp

pain in both of her wrists, ankles, and right knee, with medication helping to alleviate the pain

for periods of time. AR 45. She further testified that, on a typical day, she experienced swelling

in her hands and wrists for four hours, preventing her from carrying items for a long time. AR

46. She indicated that sometimes the back of her hand went numb and caused her to drop a cup

of coffee or water. AR 46. Arcelia B. also complained of stiffness in her ankles and left knee



                                                 5
and that she could only stand for ten minutes and walk two blocks before needing to sit down.

AR 47–48. She stated she often has numbness on her left side, typically when she wakes up.

AR 53. Arcelia B. also testified that she started seeing a psychiatrist in September 2016 because

she felt depressed. AR 50.

       At the time of the hearing, Arcelia B. had a three-year old son. AR 49. She lived in a

house with her son and her mother who is on dialysis. AR 54–55. Every week, from Monday to

Friday, her sister would come to her house around 7:45 a.m. to take care of her son and clean and

cook, and then leave around 2:30 p.m. AR 49, 55, 57. Arcelia B. would help take care of her

son as well. AR 57. Arcelia B. testified that on the weekends, her other sister would come to

help. AR 55. But her counseling records reflected that she took care of her son and mother on

the weekends. Id. Arcelia B. explained the inconsistency by stating that she took care of her son

and mother one weekend when her sister was out of town. Id. She also testified that she would

try to do chores around the house but over the last year and a half to two years, her body’s

condition had worsened. AR 49. Arcelia B. acknowledged that no doctor had placed any

limitations on her. AR 56. Dr. Rizvi suggested she use a cane, but she did not do so. AR 56.

       B.      Medical Expert Evidence

       On December 17, 2014, Dr. Vidya Madala, a state agency reviewer, completed a physical

RFC assessment. AR 72. Dr. Madala found that Arcelia B. could occasionally (cumulatively

one-third or less of an eight-hour day) lift and/or carry twenty pounds and frequently

(cumulatively between one-third and two-thirds of an eight-hour day) lift and/or carry ten

pounds. AR 70. Dr. Madala also found that Arcelia B. could stand and/or walk with normal

breaks and sit with normal breaks for six hours in an eight-hour workday. AR 71. Dr. Madala




                                                 6
did not find any postural, manipulative, or environmental limitations on Arcelia B.’s ability to

work. AR 71–72.

       On May 12, 2015, Dr. Bharati Jhaveri, also a state agency physician, completed Arcelia

B.’s physical RFC assessment at the reconsideration level. AR 92. Dr. Jhaveri found that

Arcelia B. could occasionally lift and/or carry twenty pounds and frequently lift and/or carry ten

pounds. AR 88. Dr. Jhaveri also found that Arcelia B. had certain postural, manipulative, and

environmental limitations, including a limitation of frequent handling and fingering with both

hands. AR 89–90.

       C.      Vocational Expert Testimony

       Pagella testified that Arcelia B.’s prior work as a cook was a skilled occupation with a

medium level of physical tolerance. AR 59. He opined that a person with Arcelia B.’s

limitations, as outlined by the ALJ, could not perform her past work as a cook. AR 59–61. But,

according to Pagella, she could perform light level work, such as a sorter or an assembler. AR

61. Pagella opined that if limited to sedentary work, Arcelia B. could perform work as a packer

and a sorter. AR 62. Pagella further testified that if Arcelia B. were limited to only fine and

gross manipulation occasionally, she would not be able to perform any sedentary jobs. AR 63.

IV.    The ALJ’s Decision

       On April 11, 2017, the ALJ issued a written decision denying Arcelia B. DIB and SSI

benefits. AR 14–31. Following the five-step analysis used by the Social Security

Administration to evaluate disability, the ALJ found at step one that Arcelia B. had not engaged

in substantial gainful activity since September 26, 2014, her alleged onset date. AR 22. The

ALJ then proceeded to step two, finding that Arcelia B.’s post-myocardial infarction with cardiac

defibrillator implantation secondary to ventricular arrhythmia and rheumatoid arthritis



                                                 7
constituted severe impairments. Id. The ALJ noted that Arcelia B. was seeking treatment for

depression and anxiety in September 2016 and requested a referral for psychotherapy, but he

concluded that the evidence did not indicate that she had a severe mental impairment at the time

of the hearing. AR 22–23. At step three, the ALJ found that Arcelia B.’s impairments did not

meet or equal any of the listed impairments in 20 C.F.R. Part 404, Subpart 4, Appendix 1. AR

23. The ALJ noted that at the hearing, Arcelia B.’s counsel agreed that her impairments did not

meet or equal any listed impairments. Id.

         After reviewing the record, the ALJ concluded that Arcelia B. had the RFC to perform

light work, with the following restrictions: lifting and/or carrying up to twenty pounds

occasionally and ten pounds frequently; alternating positions between sitting, standing, and

walking for no more than five minutes every hour; climbing ramps and stairs occasionally;

stooping, kneeling, balancing, crouching, and crawling occasionally; no climbing of ladders,

ropes, or scaffolds; frequent but not constant fine and gross manipulations; no forceful grasping

or torqueing; occasional precision feeling; reaching from 75-100% of the expected range of

motion occasionally; avoidance of concentrated exposure to extreme temperatures or humidity,

or pulmonary irritants; no use of vibrating handing tools; work limited to non-hazardous

environments; and avoidance of concentrated exposure to unguarded hazardous machinery. AR

25–26.

         In reaching this RFC, the ALJ found that Arcelia B.’s statements regarding the “intensity,

persistence and limiting effects of [her] symptoms are not entirely consistent with the medical

evidence and other evidence in the record” and that “examination findings and treatment records

do not support a reason for [her] activities to be as restricted as she alleged.” AR 27. In

assessing her RFC, the ALJ explained that Dr. Rizvi consistently documented chronic swelling



                                                 8
and decreased motion of Arcelia B.’s wrists but did not document chronic swelling of her hands.

AR 28. He further noted that Dr. Rizvi consistently documented that Arcelia B. had bilateral

normal handgrip. Id. The ALJ acknowledged the effect joint pain would have on Arcelia B.’s

ability to lift heavier objects and considered her testimony that she had difficulty maintaining her

grip, “although not to the extent that she reported,” and therefore limited her to light work. Id.

The ALJ also noted that Arcelia B.’s treating physicians did not provide her with any work

limitations. AR 29. The ALJ gave some weight to Dr. Madala’s RFC assessment at the initial

level but more weight to Dr. Jhaveri’s RFC assessment at the reconsideration level, as it was

more comprehensive in detailing Arcelia B.’s work limitations as well as postural, manipulative,

and environmental limitations and took into consideration additional evidence submitted to the

record after Dr. Madala’s assessment. Id.

       Based on these findings and the RFC, the ALJ found at step four that Arcelia B. could not

perform her past relevant work as a cafeteria cook. AR 30. The ALJ then proceeded to step five

and concluded that Arcelia B. is not disabled and could work as a sorter or an assembler. AR 31.

       The Appeals Council denied review of the ALJ’s decision on December 22, 2017, AR 1–

8, making the ALJ’s decision the final decision of the Commissioner.

                                      LEGAL STANDARD

I.     Standard of Review

       In reviewing the denial of disability benefits, the Court “will uphold the Commissioner’s

final decision if the ALJ applied the correct legal standards and supported her decision with

substantial evidence.” Bates v. Colvin, 736 F.3d 1093, 1097 (7th Cir. 2013). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 28 L. Ed. 2d 842 (1971)



                                                 9
(citation omitted) (internal quotation marks omitted). Although the Court reviews the entire

record, it does not displace the ALJ’s judgment by reweighing facts or making independent

credibility determinations. Beardsley v. Colvin, 758 F.3d 834, 836–37 (7th Cir. 2014). But

reversal and remand may be required if the ALJ committed an error of law or the decision is

based on serious factual mistakes or omissions. Id. at 837. The Court also looks to “whether the

ALJ built an ‘accurate and logical bridge’ from the evidence to her conclusion that the claimant

is not disabled.” Simila v. Astrue, 573 F.3d 503, 513 (7th Cir. 2009) (quoting Craft v. Astrue,

539 F.3d 668, 673 (7th Cir. 2008)). “[H]e need not provide a complete written evaluation of

every piece of testimony and evidence,” Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012)

(quoting Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005)), but “[i]f a decision ‘lacks

evidentiary support or is so poorly articulated as to prevent meaningful review,’ a remand is

required,” Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012) (quoting Steele v. Barnhart, 290

F.3d 936, 940 (7th Cir. 2002)).

II.    Disability Standard

       To qualify for DIB or SSI, a claimant must show that she is disabled, i.e. that she is

unable to “engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A); Weatherbee v. Astrue, 649 F.3d 565, 568 (7th Cir. 2011). To determine whether

a claimant is disabled, the Social Security Administration uses a five-step sequential analysis. 20

C.F.R. § 404.1520; Kastner, 697 F.3d at 646. At step one, the ALJ determines whether the

claimant has engaged in substantial gainful activity during the claimed period of disability. 20

C.F.R. § 404.1520(a)(4)(i). At step two, the ALJ considers whether the claimant’s physical or



                                                10
mental impairment is severe and meets the twelve-month durational requirement. 20 C.F.R.

§ 404.1520(a)(4)(ii). At step three, the ALJ determines whether the claimant’s impairment(s)

meet or equal a listed impairment in the Social Security regulations, precluding substantial

gainful activity. 20 C.F.R. § 404.1520(a)(4)(iii); 20 C.F.R. Pt. 404, Subpt. P, App. 1. If the

claimant’s impairment(s) meet or medically equal a listing, the individual is considered disabled;

if not, the analysis continues to step four. 20 C.F.R. § 404.1520(a)(4)(iii). At step four, the ALJ

assesses the claimant’s RFC and ability to engage in past work. 20 C.F.R. § 404.1520(a)(4)(iv).

If the claimant can engage in past relevant work, she is not disabled. Id. If she cannot, the ALJ

proceeds to step five, in which the ALJ determines whether a substantial number of jobs exist

that the claimant can perform in light of her RFC, age, education, and work experience. 20

C.F.R. § 404.1520(a)(4)(v). An individual is not disabled if she can engage in other work. Id.

The claimant bears the burden of proof on steps one through four, while the burden shifts to the

government at the fifth step. Weatherbee, 649 F.3d at 569.

                                           ANALYSIS

       In seeking to overturn the ALJ’s decision, Arcelia B. argues that (1) substantial evidence

does not support the ALJ’s RFC findings concerning her ability to lift and perform gross and fine

manipulations; and (2) the ALJ improperly assessed her subjective statements about her

symptoms.

I.     Substantial Evidence

       Arcelia B. first argues that the ALJ’s RFC finding related to her ability to lift and carry

and engage in gross and fine manipulations lacks a logical basis. Specifically, Arcelia B. argues

that the ALJ improperly ignored issues with her wrists, which prevent her from lifting and

carrying to the extent the ALJ found, and instead assumed, that she can lift and carry without the



                                                11
use of her wrists, an anatomically inconsistent finding. Similarly, Arcelia B. contends that the

ALJ did not provide a logical bridge to support his finding that she could frequently perform

gross and fine manipulations despite her swollen and motion-limited wrists.

       An ALJ must explain how he reaches his conclusion about the RFC of a claimant and

support that conclusion with evidence from the record. See, e.g., SSR 96-8p, 1996 WL 374184,

at *7 (“The RFC assessment must include a narrative discussion describing how the evidence

supports each conclusion, citing specific medical facts . . . and nonmedical evidence[.]”); Scott v.

Astrue, 647 F.3d 734, 740 (7th Cir. 2011) (“The ALJ needed to explain how she reached her

conclusions about Scott’s physical capabilities[.]”); Eakin v. Astrue, 432 F. App’x 607, 611 (7th

Cir. 2011) (“The RFC determination should include a discussion describing how the evidence,

both objective and subjective, supports the ultimate conclusion.”).

       Here, the ALJ adequately explained and supported his RFC determination as it relates to

Arcelia B.’s ability to lift objects and perform gross and fine manipulations. The ALJ decided

that Arcelia B. could do no more than a light level of exertion with additional accommodations.

In making this decision with request to the lifting restrictions, the ALJ considered Arcelia B.’s

testimony that the swelling of her hands prevented her from being able to lift and carry objects

and that she had ceased working as a cook in part because she would drop cookware at her job.

The ALJ then proceeded to compare this testimony against Dr. Rizvi’s records, where he

consistently observed swelling and decreased range of motion of Arcelia B.’s wrist, but did not

document chronic swelling of Arcelia B.’s hands. The ALJ also took note that, in the same

records, Dr. Rizvi consistently wrote that Arcelia B. had complete handgrip. The ALJ

acknowledged the pain in Arcelia B.’s wrists could make lifting and carrying of heavier things

more difficult and accounted for her testimony that she had difficulty maintaining grip, though



                                                12
not “to the extent that she reported” based on her medical records, and thus limited her to the

demands of light work. AR 26–28. Therefore, contrary to Arcelia B.’s argument, the ALJ did

not completely ignore Arcelia B.’s wrist pain or the fact that lifting requires wrist involvement.

Although Arcelia B. disagrees with the ALJ’s decision, her mere disagreement as to the

interpretation of the medical records does not require remand, particularly where she does not

point to any specific evidence the ALJ did not consider that contradicts his conclusions. See

Schmidt, 395 F.3d at 747. In such a situation, where reasonable minds could differ as to a

claimant’s limitations, the Court must defer to the ALJ’s decision. See Elder v. Astrue, 529 F.3d

408, 413 (7th Cir. 2008) (“We are not allowed to displace the ALJ’s judgment by reconsidering

facts or evidence, or by making independent credibility determinations. In fact, even if

reasonable minds could differ concerning whether [the claimant] is disabled, we must

nevertheless affirm the ALJ’s decision denying her claims if the decision is adequately

supported.” (citations omitted) (internal quotation marks omitted)).

       Arcelia B. also argues that the ALJ failed to provide a logical and well-supported bridge

from the evidence to his conclusion that she could frequently perform gross and fine

manipulations for two-thirds of the workday. In reaching this aspect of Arcelia B.’s RFC, the

ALJ considered Arcelia B.’s claims that the swelling of her hands prevented her from doing her

previous work and that Dr. Rizvi consistently documented swelling and decreased range of

motion in her wrists. The ALJ contrasted that with the fact that, in all of Arcelia B.’s

appointments with Dr. Rizvi from March 2014 through December 2016, Dr. Rizvi did not

document any chronic swelling of her hands but instead that she had normal handgrip. Arcelia

B. does not dispute this record evidence, instead only arguing that the ALJ should have given

more weight to the evidence of swelling and her difficulties in using her hands.



                                                 13
        But Dr. Jhaveri considered this same information and opined only that Arcelia B.’s mild

swelling of the hands and swelling and tenderness of the wrists limited her to frequent handling

and fingering with both hands. The ALJ concluded that, considering the evidence at the hearing,

these limitations fully accommodated Arcelia B.’s capabilities. AR 29. Initially, Arcelia B.

argued that Dr. Jhaveri did not place any manipulation limitations on her, but, in reply, she

acknowledges that Dr. Jhaveri’s opinion includes such a limitation. Instead, in her reply, Arcelia

B. argues that the ALJ should not have given weight to Dr. Jhaveri’s opinion because he did not

review evidence added to the file between July 7, 2015, and December 6, 2016. Although “[a]n

ALJ should not rely on an outdated assessment if later evidence containing new, significant

medical diagnoses reasonably could have changed the reviewing physician’s opinion,” Moreno

v. Berryhill, 882 F.3d 722, 728 (7th Cir. 2018), nothing in the record reveals such a significant,

new development here. Moreover, the ALJ did not solely rely on Dr. Jhaveri’s opinion and

Arcelia B. cannot point to any doctor’s opinion placing greater limitations on her to suggest that

the ALJ’s RFC determination is erroneous. See Dudley v. Berryhill, --- F. App’x ----, 2019 WL

2152547, at *4 (7th Cir. 2019) (finding no error in ALJ’s RFC determination where no doctor’s

opinion imposed greater limitations on the claimant than those imposed by the ALJ). By

referring to Dr. Rizvi’s notes from Arcelia B.’s appointments from March 2014 through

December 2016 and adopting Dr. Jhaveri’s assessment of Arcelia B.’s in his RFC, the ALJ

“connected [his] conclusion to the record evidence in a detailed analysis.” Shideler, 688 F.3d at

312. Therefore, the Court cannot conclude that the ALJ committed reversible error in making

the RFC determination. 2



2
  To the extent Arcelia B. also challenges the ALJ’s assessment of her limitations based on her ability to
take care of her mother and son, the Court addresses this argument in connection with her challenge to the
ALJ’s assessment of her subjective symptoms.
                                                   14
II.    Credibility Determination

       Arcelia B. also argues that the ALJ erroneously assessed her subjective statements about

the intensity, persistence, and limiting effects of her symptoms in determining her RFC. The

ALJ must, pursuant to Social Security Ruling 16-3p, engage in a two-part analysis for symptom

evaluation. SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017). First, the ALJ determines whether

the claimant has an “underlying medically determinable physical or mental impairment(s) that

could reasonably be expected to produce an individual’s symptoms, such as pain.” Id. at *3. If

so, the ALJ “evaluate[s] the intensity and persistence of those symptoms to determine the extent

to which the symptoms limit an individual’s ability to perform work-related activities for an

adult.” Id. At step two, the ALJ “examine[s] the entire case record, including the objective

medical evidence; an individual’s statements about the intensity, persistence, and limiting effects

of symptoms; statements and other information provided by medical sources and other persons;

and any other relevant evidence in the individual’s case record.” Id. at *5. The Court reviews

the ALJ’s assessment of a claimant’s subjective symptoms with “special deference” and will

overturn it only if “patently wrong.” Summers v. Berryhill, 864 F.3d 523, 528 (7th Cir. 2017). A

decision is “patently wrong” “when the ALJ’s determination lacks any explanation or support.”

Elder, 529 F.3d at 413.

       The ALJ reviewed the evidence and concluded that Arcelia B.’s statements about her

symptoms were not entirely consistent with the medical and other evidence in the record.

Specifically, as related to her physical condition, the ALJ noted that although she claimed her

physical problems because of her rheumatoid arthritis were getting worse, and Dr. Rizvi made

note of such worsening at almost every visit, the actual results from her physical examinations

did not suggest such a decline. AR 27. The ALJ also considered Arcelia B.’s testimony that no



                                                15
doctor had placed any limitations on her. AR 27. Arcelia B. takes issue with this latter

statement, arguing that the ALJ inappropriately relied on the lack of work-related limitations

from her treating physicians because those doctors had no reason to set any such limitations at a

time when she was no longer working. Arcelia B. fails to explain or provide support for why the

ALJ should not have taken the lack of work-related restrictions into account in addressing the

limiting effects of her symptoms. 3 Cf. Wrobel v. Berryhill, No. 17 cv 3129, 2018 WL 3574824,

at *4 (N.D. Ill. July 25, 2018) (finding no error in ALJ’s reasoning where, among other things,

no doctor provided limitations on the claimant’s ability to work). Instead, the record supports

the ALJ’s consideration of a lack of limitations, particularly because Dr. Rizvi began seeing

Arcelia B. for her rheumatoid arthritis while she remained employed and the records do not

indicate that Dr. Rizvi placed any restrictions on Arcelia B. that suggested she should stop

working or limit her work-related activities. Cf. Griffin v. Barnhart, 198 F. App’x 561, 565 (7th

Cir. 2006) (finding substantial evidence to support ALJ’s credibility determination where, among

other things, the testifying doctors determined that the claimant no longer had work-related

limitations). Further, even if Arcelia B.’s treating physicians had placed work limitations on her,

when evaluating medical evidence, the ALJ does not have to accept conclusory statements made

by a treating physician about a patient’s ability to work because the determination of a claimant’s

ability to work is reserved for the ALJ. 20 C.F.R. § 404.1527(d)(1).

        Arcelia B. also argues that the ALJ ignored the fact that she structured her life to

accommodate the symptoms of her rheumatoid arthritis. This, Arcelia B. claims, violates the

directive in SSR 16-3p that the ALJ consider the claimant’s treatment history in light of whether

“[a]n individual may have structured his or her activities to minimize symptoms to a tolerable


3
 Arcelia B. does not argue that the ALJ should have sought further information from her treating
physicians as to any limitations caused by her conditions.
                                                   16
level by avoiding physical activities or mental stressors that aggravate his or her symptoms.”

SSR 16-3p, 2017 WL 5180304, at *9. But the ALJ properly addressed this factor, recounting

Arcelia B.’s daily activities and evaluating those activities and her claimed restrictions in light of

the medical record. See Jelinek v. Astrue, 662 F.3d 805, 812 (7th Cir. 2011) (“An ALJ may

consider a claimant’s daily activities when assessing credibility, but ALJs must explain

perceived inconsistencies between a claimant’s activities and the medical evidence.” (citations

omitted)). After analyzing Arcelia B.’s symptoms, the ALJ considered the types of activities that

Arcelia B. performed without her sister’s assistance. He took into consideration Arcelia B.’s

testimony that she would wake up before her sister arrived to take care of her son and that her

sister would leave at 2:30 p.m. every day. Additionally, the ALJ noted that Arcelia B. had told

her therapist that she was the caregiver for her mother and son over the weekends, as well as the

fact that she claimed to have help from another sister over the weekends. He then reasoned that

it would not be reasonable to expect that Arcelia B.’s mother and son would only require

assistance when her sister visited her. The ALJ specifically acknowledged that caring for her

mother and son did not equal competitive work but nonetheless concluded that her examination

findings and treatment records did not support the restrictions she alleged. See Kittelson v.

Astrue, 362 F. App’x 553, 558 (7th Cir. 2010) (finding that discrepancy between a claimant’s

testimony about her impairment and evaluations of doctors who found no objective evidence

provided a sufficient basis for the ALJ’s adverse credibility determination). In considering

Arcelia B.’s activities without the assistance of her family and Arcelia B.’s medical records, the

ALJ did not ignore how Arcelia B. structured her lifestyle to accommodate her symptoms.

       Relatedly, Arcelia B. claims the ALJ improperly discounted her reports to Dr. Rizvi that,

in the weeks after her hearing, her symptoms had worsened and left her bedridden for several



                                                 17
days. She argues that the ALJ’s literal interpretation of her testimony of being bedridden is a

cause for remand. While the ALJ remarked on the fact that Arcelia B.’s reports of pain changed

after the hearing, the ALJ did not completely discount those reports or conclude they were

inaccurate solely because of the inconsistency with her testimony at the hearing. See SSR 16-3p,

2017 WL 5180304, at *9 (“[I]nconsistencies in an individual’s statements made at varying times

does not necessarily mean they are inaccurate.”). Instead, the ALJ compared her subjective

statements with her doctors’ notes and physical examination results, finding those records did not

support the extent of Arcelia B.’s claimed limitations. Because the medical records, specifically

the relatively consistent physical examination results, did not reflect significant changes in

Arcelia B.’s symptoms or support more extensive limitations on her activity, the Court cannot

conclude that the ALJ’s assessment of Arcelia B.’s subjective statements was patently wrong and

requires remand. Arnold v. Barnhart, 473 F.3d 816, 823 (7th Cir. 2007) (“As long as the ALJ’s

decision is supported by substantial and convincing evidence, it deserves this court’s

deference.”).

                                         CONCLUSION

       For the foregoing reasons, the Court affirms the ALJ’s decision. The Court grants the

Commissioner’s motion for summary judgment [19] and enters judgment in favor of the

Commissioner and against Arcelia B.



Dated: July 30, 2019                                          ______________________
                                                              SARA L. ELLIS
                                                              United States District Judge




                                                 18
